IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                    _____________________

                                         No. 98-30657
                                    _____________________

       JERON J. LAFARGUE; SUSAN KYLE, on behalf of
       themselves and all others similarly situated; RONALD
       RICHARD, JR.; SEPTIME RICHARD, JR.; WINNIFRED
       RICHARD CHAMPAGNE; SHARON RICHARD BIGGS;
       SIDNEY J. RICHARD, JR., ARTHUR H. OWENS;
       PRUDENCE LAFARGUE BURNS; HOPE RICHARD
       SANSING; RICHARD WAYNE OWENS; SHAYNE OWENS
       BELL; BARBARA VEEDER MCKOIN; CAROL VEEDER
       WOMMER; DIANE SIMONS LOVELL,

                                                             Plaintiffs-Appellants,

                                               versus

       UNITED STATES OF AMERICA; LOUISIANA
       INTRASTATE GAS COMPANY, L.L.C.,

                                                             Defendants-Appellees.

              _______________________________________________________

                        Appeal from the United States District Court
                           for the Eastern District of Louisiana
                                     (97-CV-2393-R)
              _______________________________________________________

                                         October 13, 1999

                               ON PETITION FOR REHEARING

Before REAVLEY, JOLLY and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Appellants have petitioned for rehearing and cite two Louisiana Supreme Court decisions

holding that a reversionary clause is not required to protect the interest of the donor when the

purpose of the donation is no longer met. Those cases are: Board of Trustees of Columbia Road


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Methodist Episcopal Church of Bogalusa v. Richardson, 44 So. 2d 321 (La. 1950) and Orleans

Parish School Bd. v. Campbell, 132 So. 2d 885 (La. 1961). The donation in those cases placed an

express condition or charge on the donee, which is not the case at hand.

       We previously noted that, under Louisiana law, “[e]ach provision in a contract must be

interpreted in light of the other provisions so that each is given the meaning suggested by the

contract as a whole.” La. Civ. Code art. 2050. The circumstances that distinguish our case from

Richardson and Campbell are that (1) the donation in our case repeatedly states that the servitude

conveyed is assignable and perpetual, and (2) the conveyance listed several express grounds for

termination, including ten years of non-use, abandonment, and the failure of the government to

commence construction of the “Strategic Petroleum Reserve pipeline” by December 1, 1981, but

did not provide for a termination if the use of the pipeline changed after completion of the

pipeline. In these circumstances, and reading the contract as a whole, we conclude that Louisiana

law would not recognize an implied reversionary interest that is triggered when the use of the

pipeline changes. We believe that the Louisiana courts would hold that, given the express

grounds for termination, and the language stating that the servitude is otherwise perpetual and

assignable, the servitude should revert to the donor (or his heirs) only for those reasons expressly

stated. Louisiana law recognizes the maxim expressio unius est exclusio alterius – the expression

of one implies the exclusion of others – in the construction of statutes and agreements. Theriot v.

Midland Risk Ins. Co., 694 So. 2d 184, 187 (La. 1997); Harper v. Citizens’ Bank of Louisiana,

25 So. 466, 468 (La. 1899).

       Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing, the Petition

for Panel Rehearing is DENIED. No member of the panel nor judge in regular active service of

the court having requested that the court be polled on Rehearing en Banc (FED. R. APP. and 5TH

CIR. R. 35), the Petition for Rehearing En Banc is DENIED.




                                                 2